Title: From Thomas Jefferson to Albert Gallatin, 4 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr. Gallatin
                     
                     
                  
                  Inclosed is a revised edition of the Spanish resolutions, in which you will find most of your ideas conformed to. That respecting money is omitted; that it may be provided in the way you suggest.   in the Message also I have adopted all your amendments, except the last which respected merely the arrangement of the phrases, & could not be satisfactorily altered.
                                       
                            
                            Dec. 4. 05.
                        
                Enclosure
                                    
                     
                     
                        1. Resolved by the Senate & H. of R. of the US. that the indemnities for which Spain is answerable to citizens of the US. for spoliations & wrongs committed in violation of the law of Nations, or of treaty, are objects too just & important not to be pursued to effect by the US.
                     
                     
                        2. Resolved that no armed men, subjects of any foreign power, ought to be permitted to enter or remain, nor any authority but of the US. to be exercised, within the former colony or province of Louisiana, in the extent in which it was delivered by Spain under the treaty of St. Ildefonso.
                     
                     
                        3. Resolved that as to the residue of the sd former colony or province of Louisiana, & provisions necessary to avoid future collisions & controversies, an equitable adjustment, is most reasonable.
                     
                     
                        4. Resolved that pending any measures for such adjustment neither party ought to take new posts therein, nor to strengthen those they held before the 1st. day of October 1800. & that any proceeding to the contrary on the part of Spain, ought to be opposed by force, & by taking possession of such posts as may be necessary to maintain the rights of the US.
                     
                     
                        5. Resolved &c. that the subjects of Spain still on the Missisipi & it’s waters, ought to be allowed an innocent passage, free from all imports, along that part of the river below them which passes through the territory of the US.: and the citizens of the US. on the Mobille & it’s waters ought to be allowed an innocent passage, free from all imports, along that part of the river below them, which passes through the territory still held by Spain, but claimed by both parties.
                     
                     
                        6. Resolved that a copy of these resolutions be presented to the President of the US. for his approbation, with an assurance that he will recieve from the legislature the support necessary for carrying them into execution.
                     
                  
                  
               